Case 18-68614-lrc     Doc 12    Filed 11/08/18 Entered 11/09/18 01:33:06              Desc Imaged
                               Certificate of Notice Page 1 of 3




     IT IS ORDERED as set forth below:



     Date: November 6, 2018

                                                                     _____________________________________
                                                                                Lisa Ritchey Craig
                                                                           U.S. Bankruptcy Court Judge

    _______________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN THE MATTER OF:                           :       CASE NUMBER
                                               :
   SABRINA JONES-SMITH,                        :       18-68614-LRC
                                               :
                                               :
                                               :       IN PROCEEDINGS UNDER
                                               :       CHAPTER 7 OF THE
          DEBTOR.                              :       BANKRUPTCY CODE

                               ORDER AND NOTICE OF HEARING

          On November 6, 2018, Debtor filed an Emergency Motion to Impose Stay (Doc. No. 6).

   For good cause shown, it is hereby

          ORDERED that a hearing on Debtor’s Emergency Motion to Impose Stay (Doc No. 6) will

   be held on November 15, 2018, at 9:30 a.m. in Courtroom 1204, United States Courthouse, 75

   Ted Turner Drive, SW, Atlanta, Georgia 30303.

          The Clerk shall serve a copy of this Order and Notice on the Chapter 7 Trustee, the Debtor,
Case 18-68614-lrc       Doc 12    Filed 11/08/18 Entered 11/09/18 01:33:06   Desc Imaged
                                 Certificate of Notice Page 2 of 3




   and all creditors.

                                       END OF DOCUMENT




                                                2
        Case 18-68614-lrc            Doc 12      Filed 11/08/18 Entered 11/09/18 01:33:06                          Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-68614-lrc
Sabrina Jones-Smith                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: cdl2                         Page 1 of 1                          Date Rcvd: Nov 06, 2018
                                      Form ID: pdf534                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 08, 2018.
db             +Sabrina Jones-Smith,   813 Rock Lane,   McDonough, GA 30253-4318
21939467       +FCI Lender Services Inc.,   PO Box 27370,   Anaheim, CA 92809-0112
21939466        Southeast Toyota Finance,   PO Box 70832,   Charlotte, NC 28272-0832
21939468       +iStorage,   1925 Brannan Rd.,   McDonough, GA 30253-4311

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 6, 2018 at the address(es) listed below:
              Neil C. Gordon   angela.ford@agg.com, carol.stewart@agg.com;ngordon@ecf.epiqsystems.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
                                                                                            TOTAL: 2
